          Case 7:19-cv-09897-CS Document 23 Filed 04/09/21 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK



Plaintiffs,
                                             Case No.:19-cv-09897-CS
WILLIAM and REYNA TORRES,

                    vs.
                                                 ORDER EXTENDING DISCOVERY
Defendants,                                              END DATE

FORD MOTOR CO. and ROCKY RIDGE
TRUCKS, INC.



                      9th day of April, 2021, in consideration of the unopposed letter
       AND NOW, this ____

motion to extend the Discovery End Date by one week to April 23, 2021, It is hereby

ORDERED and DECREED that the Discovery End Date is set for April 23, 2021.




 So Ordered by the Court:    __________________________________
                             Honorable Cathy Seibel, U.S.D.J
